

114 S1043 IS: Invest in American Jobs Act of 2015
U.S. Senate
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1043IN THE SENATE OF THE UNITED STATESApril 22, 2015Mr. Merkley (for himself and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo ensure that transportation and infrastructure projects carried out using Federal financial
			 assistance are constructed with steel, iron, and manufactured goods that
			 are produced in the United States, and for other purposes.
	
		1.Short title; table of
			 contents
			(a)Short
 titleThis Act may be cited as the Invest in American Jobs Act of 2015.
			(b)Table of
 contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Department of TransportationSec. 101. Federal-aid highway Buy America provisions.Sec. 102. Public transportation Buy America provisions.Sec. 103. Rail grant Buy America provisions.Sec. 104. Rail loan and loan guarantee Buy America provisions.Sec. 105. Amtrak Buy America provisions.Sec. 106. Aviation Buy America provisions.Sec. 107. Department of Transportation Buy America annual report.TITLE II—Other infrastructure investmentSec. 201. Drinking water treatment Buy America provisions.Sec. 202. Economic development Buy America provisions.Sec. 203. FEMA mitigation grant Buy America provisions.Sec. 204. Bridges over navigable waters Buy America provisions. IDepartment of Transportation 101.Federal-aid highway Buy America provisions (a)In generalSection 313 of title 23, United States Code, is amended to read as follows:
					
						313.Buy
				America
 (a)Definition of produced in the United StatesIn this section, the term produced in the United States means, with respect to iron and steel, produced in a manner in which all manufacturing processes, including the application of coatings, occurs in the United States, other than a metallurgical process involving the refinement of steel additives.
							(b)Domestic source
				requirement for steel, iron, and manufactured goods
								(1)In
 generalNotwithstanding any other provision of law, amounts made available to carry out this title may not be obligated for a project unless the steel, iron, and manufactured goods used for the project are produced in the United States.
 (2)ScopeThis section applies to all contracts for a project carried out within the scope of the applicable finding, determination, or decision under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), regardless of the funding source of those contracts, if at least 1 contract for the project is funded with amounts made available to carry out this title.
								(c)Exceptions
								(1)Issuance of
 waiversThe Secretary may waive subsection (b) only if the Secretary finds that—
 (A)applying subsection (b) would be inconsistent with the public interest, as determined in accordance with the regulations issued in accordance with paragraph (2);
 (B)the steel, iron, or manufactured goods required for a project are not produced in the United States—
 (i)in sufficient and reasonably available quantities; or
 (ii)to a satisfactory quality; or
 (C)the use of steel, iron, and manufactured goods produced in the United States for a project will increase the total cost of the project by more than 25 percent.
 (2)RegulationsNot later than 1 year after the date of enactment of the Invest in American Jobs Act of 2015, the Secretary shall issue regulations establishing the criteria that the Secretary shall use to determine whether the application of subsection (b) is inconsistent with the public interest for purposes of paragraph (1)(A).
								(3)Labor
 costsFor purposes of this subsection, labor costs involved in final assembly shall not be included in calculating the cost of components.
								(4)Requests for
 waiversA recipient of assistance under this title seeking a waiver under paragraph (1) shall submit to the Secretary a request for the waiver in such form and containing such information as the Secretary may require.
								(d)Waiver
				requirements
								(1)Public
				notification of and opportunity for comment on request for a waiver
									(A)In
 generalIf the Secretary receives a request for a waiver under subsection (c), the Secretary shall provide notice of and an opportunity for public comment on the request at least 30 days before making a finding based on the request.
									(B)Notice
 requirementsA notice provided under subparagraph (A) shall—
 (i)include the information available to the Secretary concerning the request, including whether the request is being made under subparagraph (A), (B), or (C) of subsection (c)(1); and
 (ii)be provided by electronic means, including on the official public Internet site of the Department of Transportation.
										(2)Detailed
 justification in Federal RegisterIf the Secretary issues a waiver under subsection (c), the Secretary shall publish in the Federal Register a detailed justification for the waiver that—
 (A)addresses the public comments received under paragraph (1)(A); and
 (B)is published before the waiver takes effect.
									(e)State
 requirementsThe Secretary may not impose a limitation or condition on assistance provided under this title that restricts—
 (1)a State from imposing requirements that are more stringent than those imposed under this section with respect to limiting the use of articles, materials, or supplies mined, produced, or manufactured in foreign countries for projects carried out with such assistance; or
 (2)any recipient of such assistance from complying with the State requirements referred to in paragraph (1).
								(f)Intentional
 violationsPursuant to procedures established under subpart 9.4 of chapter 1 of title 48, Code of Federal Regulations (or successor regulations), a person shall be ineligible to receive a contract or subcontract funded with amounts made available to carry out this title if the Secretary, the head of any department, agency, or instrumentality of the United States, or a court determines that the person intentionally—
 (1)affixed a label bearing a Made in America inscription, or any inscription with the same meaning, to any steel, iron, or manufactured goods that—
 (A)were used in a project to which this section applies; and
 (B)were not produced in the United States; or
 (2)represented that any steel, iron, or manufactured goods were produced in the United States that—
 (A)were used in a project to which this section applies; and
 (B)were not produced in the United States.
									(g)Consistency with
				international agreements
								(1)In
 generalThis section shall be applied in a manner that is consistent with United States obligations under international agreements.
								(2)Treatment of
 foreign countries in violation of international agreementsThe Secretary shall prohibit the use of steel, iron, and manufactured goods produced in a foreign country in a project funded with amounts made available to carry out this title, including any project for which the Secretary has issued a waiver under subsection (c), if the Secretary, in consultation with the United States Trade Representative, determines that the foreign country is in violation of the terms of an agreement with the United States by discriminating against steel, iron, or manufactured goods that are produced in the United States and covered by the agreement..
				(b)Review of
			 nationwide waivers
					(1)In
 generalNot later than 1 year after the date of enactment of this Act, and at least every 5 years thereafter, the Secretary of Transportation shall review each standing nationwide waiver issued under section 313 of title 23, United States Code, to determine whether continuing the waiver is necessary.
					(2)Public
			 notification of and opportunity for comment on review of standing
			 nationwide
 waiversIn conducting a review under paragraph (1), the Secretary shall provide notice of and an opportunity for public comment on the review at least 30 days before completing the review.
					(3)Notice
 requirementA notice provided under paragraph (2) shall be provided by electronic means, including on the official public Internet site of the Department of Transportation.
					(4)Detailed
 justification in Federal RegisterIf the Secretary finds it is necessary to continue a standing nationwide waiver after a review under paragraph (1), the Secretary shall publish in the Federal Register a detailed justification for the waiver that addresses the public comments received under paragraph (2).
					(c)Repeals
					(1)Waiver
 notification and annual reportsSection 117 of the SAFETEA–LU Technical Corrections Act of 2008 (23 U.S.C. 313 note; Public Law 110–244) is repealed.
					(2)Notice and
 public commentsSection 123 of title I of division A of the Consolidated Appropriations Act, 2010 (23 U.S.C. 313 note; Public Law 111–117) is repealed.
					102.Public
			 transportation Buy America provisions
				(a)In
 generalSection 5323(j) of title 49, United States Code, is amended to read as follows:
					
						(j)Buy
				America
 (1)Definition of produced in the United StatesIn this subsection, the term produced in the United States means, with respect to iron and steel, produced in a manner in which all manufacturing processes, including the application of coatings, occurs in the United States, other than a metallurgical process involving the refinement of steel additives.
							(2)Domestic source
				requirement for steel, iron, and manufactured goods
								(A)In
 generalNotwithstanding any other provision of law, and except as provided in subparagraph (B), amounts made available to carry out this chapter may not be obligated for a project unless the steel, iron, and manufactured goods used for the project are produced in the United States.
								(B)Special rules
				for rolling stock
 (i)In generalAmounts made available to carry out this chapter may not be obligated for the procurement of rolling stock (including train control, communication, and traction power equipment, and rolling stock prototypes) unless, when procuring such rolling stock under this chapter—
 (I)the cost of components and subcomponents produced in the United States is more than the applicable percentage under clause (ii) of the cost of all components of the rolling stock; and
 (II)final assembly of the rolling stock, including rolling stock prototypes, occurs in the United States.
 (ii)Applicable percentageThe applicable percentage under this clause— (I)for fiscal year 2015 is 60 percent;
 (II)for fiscal year 2016 is 70 percent; (III)for fiscal year 2017 is 80 percent;
 (IV)for fiscal year 2018 is 90 percent; and (V)for fiscal year 2019 and each fiscal year thereafter is 100 percent.
 (C)ScopeThis subsection applies to all contracts for a public transportation project carried out within the scope of the applicable finding, determination, or decision under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), regardless of the funding source of those contracts, if at least 1 contract for the public transportation project is funded with amounts made available to carry out this chapter.
								(3)Exceptions
								(A)Issuance of
 waiversThe Secretary may waive paragraph (2) only if the Secretary finds that—
 (i)applying paragraph (2) would be inconsistent with the public interest, as determined in accordance with the regulations issued in accordance with subparagraph (B);
 (ii)the steel, iron, or manufactured goods required for a project are not produced in the United States—
 (I)in sufficient and reasonably available quantities; or
 (II)to a satisfactory quality; or
 (iii)the use of steel, iron, and manufactured goods produced in the United States for a project will increase the total cost of the project by more than 25 percent.
 (B)RegulationsNot later than 1 year after the date of enactment of the Invest in American Jobs Act of 2015, the Secretary shall issue regulations establishing the criteria that the Secretary shall use to determine whether the application of paragraph (2) is inconsistent with the public interest for purposes of subparagraph (A)(i).
								(C)Components of
 rolling stockIf the Secretary finds that a component of rolling stock is not produced in the United States in sufficient and reasonably available quantities or to a satisfactory quality, the Secretary may issue a waiver under subparagraph (A) with respect to such component.
								(D)Labor
 costsFor purposes of this paragraph, labor costs involved in final assembly shall not be included in calculating the cost of components.
								(E)Requests for
 waiversA recipient of assistance under this chapter seeking a waiver under subparagraph (A) shall submit to the Secretary a request for the waiver in such form and containing such information as the Secretary may require.
								(4)Waiver
				requirements
								(A)Public
				notification of and opportunity for comment on request for a waiver
									(i)In
 generalIf the Secretary receives a request for a waiver under paragraph (3), the Secretary shall provide notice of and an opportunity for public comment on the request at least 30 days before making a finding based on the request.
									(ii)Notice
 requirementsA notice provided under clause (i) shall— (I)include the information available to the Secretary concerning the request, including whether the request is being made under clause (i), (ii), or (iii) of paragraph (3)(A); and
 (II)be provided by electronic means, including on the official public Internet site of the Department of Transportation.
										(B)Detailed
 justification in Federal RegisterIf the Secretary issues a waiver under paragraph (3), the Secretary shall publish in the Federal Register a detailed justification for the waiver that—
 (i)addresses the public comments received under subparagraph (A)(i); and
 (ii)is published before the waiver takes effect.
									(5)State
 requirementsThe Secretary may not impose a limitation or condition on assistance provided under this chapter that restricts—
 (A)a State from imposing requirements that are more stringent than those imposed under this subsection with respect to limiting the use of articles, materials, or supplies mined, produced, or manufactured in foreign countries for projects carried out with such assistance; or
 (B)any recipient of such assistance from complying with the State requirements.
								(6)Intentional
 violationsPursuant to procedures established under subpart 9.4 of chapter 1 of title 48, Code of Federal Regulations (or successor regulations), a person shall be ineligible to receive a contract or subcontract funded with amounts made available to carry out this chapter or any other law providing Federal public transportation assistance if the Secretary, the head of any department, agency, or instrumentality of the United States, or a court determines that such person intentionally—
 (A)affixed a label bearing a Made in America inscription, or any inscription with the same meaning, to any steel, iron, or manufactured goods that—
 (i)were used in a project to which this subsection applies; and
 (ii)were not produced in the United States; or
 (B)represented that any steel, iron, or manufactured goods were produced in the United States that—
 (i)were used in a project to which this subsection applies; and
 (ii)were not produced in the United States.
									(7)Consistency with
				international agreements
								(A)In
 generalThis subsection shall be applied in a manner that is consistent with United States obligations under international agreements.
								(B)Treatment of
 foreign countries in violation of international agreementsThe Secretary shall prohibit the use of steel, iron, and manufactured goods produced in a foreign country in a project funded with amounts made available to carry out this chapter or any other law providing Federal public transportation assistance, including any project for which the Secretary has issued a waiver under paragraph (3), if the Secretary, in consultation with the United States Trade Representative, determines that the foreign country is in violation of the terms of an agreement with the United States by discriminating against steel, iron, or manufactured goods that are produced in the United States and covered by the agreement.
								(8)Opportunity to
 correct inadvertent errorThe Secretary may allow a manufacturer or supplier of steel, iron, or manufactured goods to correct after bid opening an incomplete Buy America certificate or an incorrect certificate of noncompliance (but not a failure to sign a certificate, a submission of both a certificate of compliance and a certificate of noncompliance, or a failure to submit any certificate) under this subsection if such manufacturer or supplier attests under penalty of perjury that such manufacturer or supplier submitted an incomplete or incorrect certificate as a result of an inadvertent or clerical error. The burden of establishing inadvertent or clerical error is on the manufacturer or supplier..
				(b)Review of
			 general public interest waivers
 (1)In generalNot later than 1 year after the date of enactment of this Act, and at least every 5 years thereafter, the Secretary of Transportation shall review the general public interest waivers described in subsection (b) of Appendix A to section 661.7 of title 49, Code of Federal Regulations, to determine whether continuing such waivers is in the public interest.
					(2)Public
			 notification of and opportunity for comment on review of standing
			 nationwide
 waiversIn conducting a review under paragraph (1), the Secretary shall provide notice of and an opportunity for public comment on the review at least 30 days before completing the review.
					(3)Notice
 requirementA notice provided under paragraph (2) shall be provided by electronic means, including on the official public Internet site of the Department of Transportation.
					(4)Detailed
 justification in Federal RegisterIf the Secretary finds it is necessary to continue a standing nationwide waiver after a review under paragraph (1), the Secretary shall publish in the Federal Register a detailed justification for such waiver that addresses the public comments received under paragraph (2).
					103.Rail grant Buy
			 America provisions
				(a)In
 generalSection 24405(a) of title 49, United States Code, is amended to read as follows:
					
						(a)Buy
				America
 (1)Definition of produced in the United StatesIn this subsection, the term produced in the United States means, with respect to iron and steel, produced in a manner in which all manufacturing processes, including the application of coatings, occurs in the United States, other than a metallurgical process involving the refinement of steel additives.
							(2)Domestic source
				requirement for steel, iron, and manufactured goods
								(A)In
 generalNotwithstanding any other provision of law, amounts made available to carry out this chapter, chapter 223, chapter 261, or section 20154 or 24105 may not be obligated for a project unless the steel, iron, and manufactured goods used for the project are produced in the United States.
 (B)ScopeThis subsection applies to all contracts for a project carried out within the scope of the applicable finding, determination, or decision under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), regardless of the funding source of those contracts, if at least 1 contract for the project is funded with amounts made available to carry out a provision described in subparagraph (A).
								(3)Exceptions
								(A)Issuance of
 waiversThe Secretary of Transportation may waive paragraph (2) if the Secretary determines that— (i)applying paragraph (2) would be inconsistent with the public interest, as determined in accordance with the regulations issued in accordance with subparagraph (B);
 (ii)the steel, iron, or manufactured goods required for a project are not produced in the United States—
 (I)in sufficient and reasonably available quantities; or
 (II)to a satisfactory quality; or
 (iii)the use of steel, iron, and manufactured goods produced in the United States for a project will increase the total cost of the project by more than 25 percent.
 (B)RulemakingNot later than 1 year after the date of the enactment of the Invest in American Jobs Act of 2015, the Secretary shall issue regulations establishing the criteria that the Secretary shall use to determine whether the application of paragraph (2) is inconsistent with the public interest for purposes of subparagraph (A)(i).
								(C)Labor
 costsFor purposes of this paragraph, labor costs involved in final assembly shall not be included in calculating the cost of components.
								(D)Requests for
 waiversA recipient of assistance under this chapter, chapter 223, chapter 261, or section 20154 or 24105 seeking a waiver under subparagraph (A) shall submit to the Secretary a request for the waiver in such form and containing such information as the Secretary may require.
								(4)Waiver
				requirements
								(A)Public
				notification of and opportunity for comment on request for a waiver
									(i)In
 generalIf the Secretary receives a request for a waiver under paragraph (3), the Secretary shall provide notice of, and an opportunity for, public comment on the request at least 30 days before making a determination based on the request.
									(ii)Notice
 requirementsA notice under clause (i) shall— (I)include the information available to the Secretary concerning the request, including whether the request is being made under clause (i), (ii), or (iii) of paragraph (3)(A); and
 (II)be provided by electronic means, including on the official public Internet site of the Department of Transportation.
										(B)Detailed
 justification in federal registerIf the Secretary issues a waiver under paragraph (3), the Secretary shall publish, in the Federal Register, a detailed justification for the waiver that—
 (i)addresses the public comments received under subparagraph (A)(i); and
 (ii)is published before the waiver takes effect.
									(5)State
 requirementsThe Secretary may not impose a limitation or condition on assistance provided under this chapter, chapter 223, chapter 261, or section 20154 or 24105 that restricts—
 (A)a State from imposing requirements that are more stringent than those imposed under this subsection with respect to limiting the use of articles, materials, or supplies mined, produced, or manufactured in foreign countries for projects carried out with such assistance; or
 (B)any recipient of such assistance from complying with such State requirements.
								(6)Intentional
 violationsPursuant to procedures established under subpart 9.4 of chapter 1 of title 48, Code of Federal Regulations (or successor regulations), a person shall be ineligible to receive a contract or subcontract funded with amounts made available to carry out this chapter, chapter 223, chapter 261, or section 20154 or 24105 if the Secretary, the head of any department, agency, or instrumentality of the United States, or a court determines that such person intentionally—
 (A)affixed a label bearing a Made in America inscription, or any inscription with the same meaning, to any steel, iron, or manufactured goods that—
 (i)were used in a project to which this subsection applies; and
 (ii)were not produced in the United States; or
 (B)represented that any steel, iron, or manufactured goods were produced in the United States if such items—
 (i)were used in a project to which this subsection applies; and
 (ii)were not produced in the United States.
									(7)Consistency with
				international agreements
								(A)In
 generalThis subsection shall be applied in a manner that is consistent with United States obligations under international agreements.
								(B)Treatment of
 foreign countries in violation of international agreementsThe Secretary shall prohibit the use of steel, iron, and manufactured goods produced in a foreign country in a project funded with amounts made available to carry out this chapter, chapter 223, chapter 261, or section 20154 or 24105, including any project for which the Secretary has issued a waiver under paragraph (3), if the Secretary, in consultation with the United States Trade Representative, determines that the foreign country is in violation of the terms of an agreement with the United States by discriminating against steel, iron, or manufactured goods that are produced in the United States and covered by the agreement.
								(8)Opportunity to
 correct inadvertent errorThe Secretary may allow a manufacturer or supplier of steel, iron, or manufactured goods to correct after bid opening an incomplete Buy America certificate or an incorrect certificate of noncompliance (but not a failure to sign a certificate, a submission of both a certificate of compliance and a certificate of noncompliance, or a failure to submit any certificate) under this subsection if such manufacturer or supplier attests under penalty of perjury that such manufacturer or supplier submitted an incomplete or incorrect certificate as a result of an inadvertent or clerical error. The burden of establishing inadvertent or clerical error is on the manufacturer or supplier..
				(b)Review of
			 nationwide waivers
 (1)In generalNot later than 1 year after the date of the enactment of this Act, and at least every 5 years thereafter, the Secretary of Transportation shall review each standing nationwide waiver issued under section 24405(a) of title 49, United States Code, to determine whether continuing that waiver is necessary.
 (2)Public notification of and opportunity for comment on review of standing nationwide waiversIn conducting a review under paragraph (1), the Secretary shall provide notice of and an opportunity for public comment on the review at least 30 days before completing the review.
 (3)Notice requirementA notice provided under paragraph (2) shall be provided by electronic means, including on the official public Internet site of the Department of Transportation.
 (4)Detailed justification in federal registerIf the Secretary finds it is necessary to continue a standing nationwide waiver after a review under paragraph (1), the Secretary shall publish in the Federal Register a detailed justification for such waiver that addresses the public comments received under paragraph (2).
					104.Rail loan and
 loan guarantee Buy America provisionsSection 502(h)(3) of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822(h)(3)) is amended—
 (1)in subparagraph (A), by striking and at the end;
 (2)in subparagraph (B), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:
					
 (C)the requirements under section 24405(a) of title 49, United States Code..
				105.Amtrak Buy
			 America provisions
				(a)In
 generalSection 24305(f) of title 49, United States Code, is amended to read as follows:
					
						(f)Buy
				America
 (1)DefinitionsIn this subsection: (A)Produced in the United StatesThe term produced in the United States means, with respect to iron and steel, produced in a manner in which all manufacturing processes, including the application of coatings, occurs in the United States, other than a metallurgical process involving the refinement of steel additives.
 (B)United StatesThe term United States means the States, territories, and possessions of the United States and the District of Columbia.
								(2)Domestic source
				requirement for steel, iron, and manufactured goods
								(A)In
 generalNotwithstanding any other provision of law, amounts made available to Amtrak under section 101(c) of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432) may not be used for a capital project (as defined in subparagraphs (A) and (B) of section 24401(2)) to bring the Northeast Corridor to a state-of-good-repair or for any other capital expense of Amtrak unless the steel, iron, and manufactured goods used for the project or other capital expense are produced in the United States.
 (B)ScopeThis subsection applies to all contracts for a project or other capital expense carried out within the scope of the applicable finding, determination, or decision under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), regardless of the funding source of such contracts, if at least 1 contract with respect to the project or other capital expense is funded with amounts made available under section 101(c) of the Passenger Rail Investment and Improvement Act of 2008.
								(3)Exceptions
								(A)Issuance of
 waiversThe Secretary of Transportation may waive paragraph (2) if the Secretary determines that— (i)applying paragraph (2) would be inconsistent with the public interest, as determined in accordance with the regulations issued in accordance with subparagraph (B);
 (ii)the steel, iron, or manufactured goods required for a project or other capital expense are not produced in the United States—
 (I)in sufficient and reasonably available quantities; or
 (II)to a satisfactory quality; or
 (iii)the use of steel, iron, and manufactured goods produced in the United States for a project or other capital expense will increase the total cost of the project or expense by more than 25 percent.
 (B)RegulationsNot later than 1 year after the date of the enactment of the Invest in American Jobs Act of 2015, the Secretary shall issue regulations establishing the criteria that the Secretary shall use to determine whether the application of paragraph (2) is inconsistent with the public interest for purposes of subparagraph (A)(i).
								(C)Labor
 costsFor purposes of this paragraph, labor costs involved in final assembly shall not be included in calculating the cost of components.
								(D)Requests for
 waiversIf Amtrak seeks a waiver under subparagraph (A), Amtrak shall submit to the Secretary a request for the waiver in such form and containing such information as the Secretary may require.
								(4)Waiver
				requirements
								(A)Public
				notification of and opportunity for comment on request for a waiver
									(i)In
 generalIf the Secretary receives a request for a waiver from Amtrak under paragraph (3), the Secretary shall provide notice of, and an opportunity for, public comment on the request at least 30 days before making a determination based on the request.
									(ii)Notice
 requirementsA notice under clause (i) shall— (I)include the information available to the Secretary concerning the request, including whether the request is being made under clause (i), (ii), or (iii) of paragraph (3)(A); and
 (II)be provided by electronic means, including on the official public Internet site of the Department of Transportation.
										(B)Detailed
 justification in federal registerIf the Secretary issues a waiver under paragraph (3), the Secretary shall publish, in the Federal Register, a detailed justification for the waiver that—
 (i)addresses the public comments received under subparagraph (A)(i); and
 (ii)is published before the waiver takes effect.
									(5)State
 requirementsThe Secretary may not impose a limitation or condition on assistance provided under this section that restricts—
 (A)a State from imposing requirements that are more stringent than those imposed under this subsection with respect to limiting the use of articles, materials, or supplies mined, produced, or manufactured in foreign countries for capital projects or other capital expenses carried out with such assistance; or
 (B)any recipient of such assistance from complying with such State requirements.
								(6)Intentional
 violationsPursuant to procedures established under subpart 9.4 of chapter 1 of title 48, Code of Federal Regulations (or successor regulations), a person shall be ineligible to receive a contract or subcontract funded with amounts described in paragraph (2)(A) if the Secretary, the head of any department, agency, or instrumentality of the United States, or a court determines that such person intentionally—
 (A)affixed a label bearing a Made in America inscription, or any inscription with the same meaning, to any steel, iron, or manufactured goods that—
 (i)were used in a capital project or other capital expense to which this subsection applies; and
 (ii)were not produced in the United States; or
 (B)represented that any steel, iron, or manufactured goods were produced in the United States if such items—
 (i)were used in a capital project or other capital expense to which this subsection applies; and
 (ii)were not produced in the United States.
									(7)Consistency with
				international agreements
								(A)In
 generalThis subsection shall be applied in a manner that is consistent with United States obligations under international agreements.
								(B)Treatment of
 foreign countries in violation of international agreementsThe Secretary shall prohibit the use of steel, iron, and manufactured goods produced in a foreign country in a capital project or other capital expense funded with amounts described in paragraph (2)(A), including any project or capital expense for which the Secretary has issued a waiver under paragraph (3), if the Secretary, in consultation with the United States Trade Representative, determines that the foreign country is in violation of the terms of an agreement with the United States by discriminating against steel, iron, or manufactured goods that are produced in the United States and covered by the agreement..
				(b)Review of
			 nationwide waivers
 (1)In generalNot later than 1 year after the date of the enactment of this Act, and at least every 5 years thereafter, the Secretary of Transportation shall review each standing nationwide waiver issued under section 24305(f) of title 49, United States Code, to determine whether continuing such waiver is necessary.
 (2)Public notification of and opportunity for comment on review of standing nationwide waiversIn conducting a review under paragraph (1), the Secretary shall provide notice of and an opportunity for public comment on the review at least 30 days before completing the review.
 (3)Notice requirementA notice provided under paragraph (2) shall be provided by electronic means, including on the official public Internet site of the Department of Transportation.
 (4)Detailed justification in federal registerIf the Secretary finds it is necessary to continue a standing nationwide waiver after a review under paragraph (1), the Secretary shall publish in the Federal Register a detailed justification for such waiver that addresses the public comments received under paragraph (2).
					106.Aviation Buy
			 America provisions
				(a)Buy-American
 preferencesChapter 501 of title 49, United States Code, is amended by striking the chapter heading and inserting the following: Buy America.
				(b)Enhancements To
 buy America requirementsSection 50101 of such title is amended to read as follows:
					
						50101.Buy
				America
 (a)Definition of produced in the United StatesIn this section, the term produced in the United States means, with respect to iron and steel, produced in a manner in which all manufacturing processes, including the application of coatings, occurs in the United States, other than a metallurgical process involving the refinement of steel additives.
							(b)Domestic source
				requirement for steel, iron, and manufactured goods
								(1)In
 generalNotwithstanding any other provision of law, and except as provided in paragraph (2), funds made available to carry out section 106(k), 44502(a)(2), or 44509, subchapter I of chapter 471 (except section 47127), or chapter 481 (except sections 48102(e), 48106, 48107, and 48110) of this title may not be obligated for a project unless the steel, iron, and manufactured goods used for the project are produced in the United States.
								(2)Special rules
 for certain facilities and equipmentWith respect to a project for the procurement of a facility or equipment, funds made available to carry out the provisions specified in paragraph (1) may not be obligated for the project unless—
 (A)the cost of components and subcomponents produced in the United States—
 (i)for fiscal year 2016 is more than 60 percent of the cost of all components of the facility or equipment;
 (ii)for fiscal year 2017 is more than 70 percent of the cost of all components of the facility or equipment;
 (iii)for fiscal year 2018 is more than 80 percent of the cost of all components of the facility or equipment;
 (iv)for fiscal year 2019 is more than 90 percent of the cost of all components of the facility or equipment; and
 (v)for fiscal year 2020, and each fiscal year thereafter, is 100 percent of the cost of all components of the facility or equipment; and
 (B)final assembly of the facility or equipment occurs in the United States.
 (3)ScopeThe requirements of this section apply to all contracts for a project carried out within the scope of the applicable finding, determination, or decision under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), regardless of the funding source of such contracts, if at least 1 contract for the project is funded with amounts made available to carry out a provision specified in paragraph (1).
								(c)Exceptions
								(1)Issuance of
 waiversThe Secretary of Transportation may waive the requirements of subsection (b) only if the Secretary finds that—
 (A)applying subsection (b) would be inconsistent with the public interest, as determined in accordance with the regulations required under paragraph (2);
 (B)the steel, iron, or manufactured goods required for a project are not produced in the United States—
 (i)in sufficient and reasonably available quantities; or
 (ii)to a satisfactory quality; or
 (C)the use of steel, iron, and manufactured goods produced in the United States for a project will increase the total cost of the project by more than 25 percent.
 (2)RegulationsNot later than 1 year after the date of enactment of the Invest in American Jobs Act of 2015, the Secretary shall issue regulations establishing the criteria that the Secretary shall use to determine whether the application of subsection (b) is inconsistent with the public interest for purposes of paragraph (1)(A).
								(3)Labor
 costsFor purposes of this section, labor costs involved in final assembly are not included in calculating the cost of components.
								(4)Requests for
 waiversAn entity seeking a waiver under paragraph (1) shall submit to the Secretary a request for the waiver in such form and containing such information as the Secretary may require.
								(5)Preference for
 American-assembled facilities and equipmentIn the procurement of a facility or equipment subject to a waiver issued under paragraph (1), the Secretary shall give preference to a facility or equipment for which final assembly occurred in the United States.
								(6)Limitation on
 waiver authorityIn the procurement of a facility or equipment, if the Secretary finds that a component of the facility or equipment is not produced in the United States in sufficient and reasonably available quantities or to a satisfactory quality, the Secretary may issue a waiver under paragraph (1) with respect to such component.
								(d)Waiver
				requirements
								(1)Public
				notification of and opportunity for comment on request for a waiver
									(A)In
 generalIf the Secretary receives a request for a waiver under subsection (c), the Secretary shall provide notice of and an opportunity for public comment on the request at least 30 days before making a finding based on the request.
									(B)Notice
 requirementsA notice provided under subparagraph (A) shall—
 (i)include the information available to the Secretary concerning the request, including whether the request is being made under subparagraph (A), (B), or (C) of subsection (c)(1); and
 (ii)be provided by electronic means, including on the official public Internet site of the Department of Transportation.
										(2)Detailed
 justification in Federal RegisterIf the Secretary issues a waiver under subsection (c), the Secretary shall publish in the Federal Register a detailed justification for the waiver that—
 (A)addresses the public comments received under paragraph (1)(A); and
 (B)is published before the waiver takes effect.
									(e)State
 requirementsThe Secretary may not impose a limitation or condition on assistance provided with funds made available to carry out a provision specified in subsection (b)(1) that restricts—
 (1)a State from imposing requirements that are more stringent than those imposed under this section with respect to limiting the use of articles, materials, or supplies mined, produced, or manufactured in foreign countries for projects carried out with such assistance; or
 (2)any recipient of such assistance from complying with such State requirements.
								(f)Consistency with
				international agreements
								(1)In
 generalThis section shall be applied in a manner that is consistent with United States obligations under international agreements.
								(2)Treatment of
 foreign countries in violation of international agreementsThe Secretary shall prohibit the use of steel, iron, and manufactured goods produced in a foreign country in a project funded with funds made available to carry out a provision specified in subsection (b)(1), including any project for which the Secretary has issued a waiver under subsection (c), if the Secretary, in consultation with the United States Trade Representative, determines that the foreign country is in violation of the terms of an agreement with the United States by discriminating against steel, iron, or manufactured goods that are produced in the United States and covered by the agreement..
				(c)Clerical
			 amendments
					(1)Subtitle
 analysisThe analysis for subtitle VII of title 49, United States Code, is amended by striking the item relating to chapter 501 and inserting the following:
						501.Buy
				  America50101.
					(2)Chapter
 analysisThe analysis for chapter 501 of title 49, United States Code, is amended by striking the item relating to section 50101 and inserting the following:
						50101. Buy
				America..
					(d)Prohibition on
 contracting upon falsification of labelSection 50105 of such title is amended by inserting steel, iron, or manufactured before goods.
				(e)Review of
			 nationwide waivers
 (1)In generalNot later than 1 year after the date of enactment of this Act, and not less frequently than every 5 years thereafter, the Secretary of Transportation shall review each standing nationwide waiver issued under section 50101 of title 49, United States Code, to determine whether continuing such waiver is necessary.
 (2)Public notification of and opportunity for comment on review of standing nationwide waiversIn conducting a review under paragraph (1), the Secretary shall provide notice of and an opportunity for public comment on the review at least 30 days before completing the review.
 (3)Notice requirementA notice provided under paragraph (2) shall be provided by electronic means, including on the official public Internet site of the Department of Transportation.
 (4)Detailed justification in federal registerIf the Secretary finds it is necessary to continue a standing nationwide waiver after a review under paragraph (1), the Secretary shall publish in the Federal Register a detailed justification for such waiver that addresses the public comments received under paragraph (2).
					107.Department of
 Transportation Buy America annual reportSection 308 of title 49, United States Code, is amended by adding at the end the following:
				
					(f)Buy
 AmericaNot later than February 1 of each year beginning after the date of enactment of this subsection, the Secretary shall submit to Congress a report that—
 (1)specifies each project with respect to which the Secretary issued a waiver from a Buy America requirement during the preceding calendar year;
 (2)identifies the country of origin and product specifications for steel, iron, or manufactured goods acquired pursuant to each waiver from a Buy America requirement issued by the Secretary during the preceding calendar year;
 (3)summarizes the monetary value of contracts awarded pursuant to each waiver;
 (4)provides the justification for each waiver, including the specific law, treaty, or international agreement under which the waiver was granted;
 (5)summarizes the funds expended on—
 (A)steel, iron, and manufactured goods produced in the United States for projects with respect to which a Buy America requirement, under which the Secretary has waiver authority, applied during the preceding calendar year; and
 (B)steel, iron, and manufactured goods produced outside the United States for projects with respect to which the Secretary issued a waiver from a Buy America requirement during the preceding calendar year; and
 (6)provides an employment impact analysis of the cumulative effect of all waivers from a Buy America requirement issued by the Secretary during the preceding calendar year on manufacturing employment in the United States..
			IIOther
			 infrastructure investment
			201.Drinking water treatment Buy America provisions
 (a)In generalSection 1452(a) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)) is amended by adding at the end the following:
					
						(4)Requirement For Use of American Materials
 (A)Definition of produced in the United StatesIn this paragraph, the term produced in the United States means, with respect to iron and steel, produced in a manner in which all manufacturing processes, including the application of coatings, occurs in the United States, other than a metallurgical process involving the refinement of steel additives.
 (B)RequirementNotwithstanding any other provision of law, none of the funds made available by a State loan fund, as authorized under this section, may be used for a project for the construction, alteration, maintenance, or repair of a public water system unless the steel, iron, and manufactured goods used in that project are produced in the United States.
 (C)WaiversSubparagraph (B) shall not apply in any case in which the Administrator, in consultation with the Governor of the applicable State, finds that—
 (i)applying subparagraph (B) would be inconsistent with the public interest; (ii)the steel, iron, and manufactured goods are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or
 (iii)inclusion of steel, iron, and manufactured goods produced in the United States will increase the cost of the overall project by more than 25 percent.
 (D)Public Notification and Written Justification for WaiverIf the Administrator determines that it is necessary to waive the application of subparagraph (B) based on a finding under subparagraph (C), the Administrator shall—
 (i)not less than 15 days prior to waiving the application of subparagraph (B), provide public notice and the opportunity to comment on the intent of the Administrator to issue the waiver; and
 (ii)on issuing the waiver, publish in the Federal Register a detailed written justification as to why the provision is being waived.
								(E)Annual
 reportNot later than the first February 1 after the date of enactment of this paragraph and not later than each February 1 thereafter, the Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that—
 (i)specifies each project with respect to which the Administrator issued a waiver under subparagraph (C) during the preceding calendar year;
 (ii)identifies the country of origin and product specifications for steel, iron, or manufactured goods acquired pursuant to each waiver under subparagraph (C) issued by the Administrator during the preceding calendar year;
 (iii)summarizes the monetary value of contracts awarded pursuant to each waiver;
 (iv)provides the justification for each waiver, including the specific law, treaty, or international agreement under which the waiver was granted;
 (v)summarizes the amounts expended on—
 (I)steel, iron, and manufactured goods produced in the United States for projects with respect to which the Buy America requirement under this paragraph applied during the preceding calendar year; and
 (II)steel, iron, and manufactured goods produced outside the United States for projects with respect to which the Administrator issued a waiver under subparagraph (C) during the preceding calendar year; and
 (vi)provides an employment impact analysis of the cumulative effect of all waivers under subparagraph (C) issued by the Administrator during the preceding calendar year on manufacturing employment in the United States.
								(F)State
 requirementsThe Administrator may not impose a limitation or condition on assistance provided under this section that restricts—
 (i)a State from imposing requirements that are more stringent than those imposed under this paragraph with respect to limiting the use of articles, materials, or supplies mined, produced, or manufactured in foreign countries for projects carried out with such assistance; or
 (ii)any recipient of such assistance from complying with the State requirements referred to in clause (i).
								(G)Intentional
 violationsPursuant to procedures established under subpart 9.4 of chapter 1 of title 48, Code of Federal Regulations (or successor regulations), a person shall be ineligible to receive a contract or subcontract funded with amounts made available from a State loan fund if the Administrator, the head of any department, agency, or instrumentality of the United States, or a court determines that the person intentionally—
 (i)affixed a label bearing a Made in America inscription, or any inscription with the same meaning, to any steel, iron, or manufactured goods that—
 (I)were used in a project to which this section applies; and
 (II)were not produced in the United States; or
 (ii)represented that any steel, iron, or manufactured goods were produced in the United States that—
 (I)were used in a project to which this paragraph applies; and
 (II)were not produced in the United States.
									(H)Consistency with
				international agreements
								(i)In
 generalThis paragraph shall be applied in a manner that is consistent with United States obligations under international agreements.
								(ii)Treatment of
 foreign countries in violation of international agreementsThe Administrator shall prohibit the use of steel, iron, and manufactured goods produced in a foreign country in a project funded with amounts made available from a State loan fund, including any project for which the Administrator has issued a waiver under subparagraph (C), if the Administrator, in consultation with the United States Trade Representative, determines that the foreign country is in violation of the terms of an agreement with the United States by discriminating against steel, iron, or manufactured goods that are produced in the United States and covered by the agreement..
				(b)Review of
 nationwide waiversNot later than 1 year after the date of enactment of this Act, and at least every 5 years thereafter, the Administrator of the Environmental Protection Agency shall review each standing nationwide waiver issued under paragraph (4) of section 1452(a) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)) (as added by this section) to determine whether continuing the waiver is necessary.
				202.Economic
			 development Buy America provisions
				(a)In
 generalTitle VI of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3211 et seq.) is amended by adding at the end the following:
					
						613.Buy
				America
 (a)Definition of produced in the United StatesIn this section, the term produced in the United States means, with respect to iron and steel, produced in a manner in which all manufacturing processes, including the application of coatings, occurs in the United States, other than a metallurgical process involving the refinement of steel additives.
							(b)Domestic source
				requirement for steel, iron, and manufactured goods
								(1)In
 generalNotwithstanding any other provision of law, amounts made available to carry out section 201 or 209 may not be obligated for a project unless the steel, iron, and manufactured goods used for the project are produced in the United States.
 (2)ScopeThis section applies to all contracts for a project carried out within the scope of the applicable finding, determination, or decision under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) regardless of the funding source of those contracts, if at least 1 contract for the project is funded with amounts made available to carry out section 201 or 209.
								(c)Exceptions
								(1)Issuance of
 waiversThe Secretary may waive the requirements of subsection (b) only if the Secretary finds that—
 (A)applying subsection (b) would be inconsistent with the public interest, as determined in accordance with the regulations required under paragraph (2);
 (B)the steel, iron, or manufactured goods required for a project are not produced in the United States—
 (i)in sufficient and reasonably available quantities; or
 (ii)to a satisfactory quality; or
 (C)the use of steel, iron, and manufactured goods produced in the United States for a project will increase the total cost of the project by more than 25 percent.
 (2)RegulationsNot later than 1 year after the date of enactment of this section, the Secretary shall issue regulations establishing the criteria that the Secretary shall use to determine whether the application of subsection (b) is inconsistent with the public interest for purposes of paragraph (1)(A).
								(3)Requests for
 waiversA recipient of assistance under section 201 or 209 seeking a waiver under paragraph (1) shall submit to the Secretary a request for the waiver in such form and containing such information as the Secretary may require.
								(d)Waiver
				requirements
								(1)Public
				notification of and opportunity for comment on request for a waiver
									(A)In
 generalIf the Secretary receives a request for a waiver under subsection (c), the Secretary shall provide notice of and an opportunity for public comment on the request at least 30 days before making a finding based on the request.
									(B)Notice
 requirementsA notice provided under subparagraph (A) shall—
 (i)include the information available to the Secretary concerning the request, including whether the request is being made under subparagraph (A), (B), or (C) of subsection (c)(1); and
 (ii)be provided by electronic means, including on the official public Internet site of the Department.
										(2)Detailed
 justification in Federal RegisterIf the Secretary issues a waiver under subsection (c), the Secretary shall publish in the Federal Register a detailed justification for the waiver that—
 (A)addresses the public comments received under paragraph (1)(A); and
 (B)is published before the waiver takes effect.
									(3)Annual
 reportNot later than the first February 1 after the date of enactment of this section and not later than each February 1 thereafter, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that—
 (A)specifies each project with respect to which the Secretary issued a waiver under subsection (c) during the preceding calendar year;
 (B)identifies the country of origin and product specifications for steel, iron, or manufactured goods acquired pursuant to each waiver under subsection (c) issued by the Secretary during the preceding calendar year;
 (C)summarizes the monetary value of contracts awarded pursuant to each waiver;
 (D)provides the justification for each waiver, including the specific law, treaty, or international agreement under which the waiver was granted;
 (E)summarizes the amounts expended on—
 (i)steel, iron, and manufactured goods produced in the United States for projects with respect to which the Buy America requirement under this section applied during the preceding calendar year; and
 (ii)steel, iron, and manufactured goods produced outside the United States for projects with respect to which the Secretary issued a waiver under subsection (c) during the preceding calendar year; and
 (F)provides an employment impact analysis of the cumulative effect of all waivers under subsection (c) issued by the Secretary during the preceding calendar year on manufacturing employment in the United States.
									(e)State
 requirementsThe Secretary may not impose a limitation or condition on assistance provided under section 201 or 209 that restricts—
 (1)a State from imposing requirements that are more stringent than those imposed under this section with respect to limiting the use of articles, materials, or supplies mined, produced, or manufactured in foreign countries for projects carried out with such assistance; or
 (2)any recipient of such assistance from complying with the State requirements.
								(f)Intentional
 violationsPursuant to procedures established under subpart 9.4 of chapter 1 of title 48, Code of Federal Regulations (or successor regulations), a person shall be ineligible to receive a contract or subcontract funded with amounts made available to carry out section 201 or 209 if the Secretary, the head of any department, agency, or instrumentality of the United States, or a court determines that the person intentionally—
 (1)affixed a label bearing a Made in America inscription, or any inscription with the same meaning, to any steel, iron, or manufactured goods that—
 (A)were used in a project to which this section applies; and
 (B)were not produced in the United States; or
 (2)represented that any steel, iron, or manufactured goods were produced in the United States that—
 (A)were used in a project to which this section applies; and
 (B)were not produced in the United States.
									(g)Consistency with
				international agreements
								(1)In
 generalThis section shall be applied in a manner that is consistent with United States obligations under international agreements.
								(2)Treatment of
 foreign countries in violation of international agreementsThe Secretary shall prohibit the use of steel, iron, and manufactured goods produced in a foreign country in a project funded with amounts made available to carry out section 201 or 209, including any project for which the Secretary has issued a waiver under subsection (c), if the Secretary, in consultation with the United States Trade Representative, determines that the foreign country is in violation of the terms of an agreement with the United States by discriminating against steel, iron, or manufactured goods that are produced in the United States and covered by the agreement..
				(b)Clerical
 amendmentThe table of contents in section 1(b) of the Public Works and Economic Development Act of 1965 is amended by inserting after the item relating to section 612 the following:
					613. Buy
				America..
				(c)Review of
 nationwide waiversNot later than 1 year after the date of enactment of this Act, and at least every 5 years thereafter, the Secretary of Commerce shall review each standing nationwide waiver issued under section 613 of the Public Works and Economic Development Act of 1965 (as added by this section) to determine whether continuing the waiver is necessary.
				203.FEMA mitigation
			 grant Buy America provisions
				(a)In
 generalTitle VII of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5201 et seq.) is amended by adding at the end the following:
					
						707.Buy
				America
 (a)Definition of produced in the United StatesIn this section, the term produced in the United States means, with respect to iron and steel, produced in a manner in which all manufacturing processes, including the application of coatings, occurs in the United States, other than a metallurgical process involving the refinement of steel additives.
							(b)Domestic source
				requirement for steel, iron, and manufactured goods
								(1)In
 generalNotwithstanding any other provision of law, funds made available under section 203, 404, 406, 417, or 614 may not be obligated for a project unless the steel, iron, and manufactured goods used for the project are produced in the United States.
 (2)ScopeThis section applies to all contracts for a project carried out within the scope of the applicable finding, determination, or decision under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), regardless of the funding source of those contracts, if at least 1 contract for the project is funded with amounts made available to carry out a section specified in paragraph (1).
								(c)Exceptions
								(1)Issuance of
 waiversThe President may waive subsection (b) only if the President finds that—
 (A)applying subsection (b) would be inconsistent with the public interest, as determined in accordance with the regulations issued in accordance with paragraph (2);
 (B)the steel, iron, or manufactured goods required for a project are not produced in the United States—
 (i)in sufficient and reasonably available quantities; or
 (ii)to a satisfactory quality; or
 (C)the use of steel, iron, and manufactured goods produced in the United States for a project will increase the total cost of the project by more than 25 percent.
 (2)RegulationsNot later than 1 year after the date of enactment of the Invest in American Jobs Act of 2015, the President shall issue regulations establishing the criteria that the President shall use to determine whether the application of subsection (b) is inconsistent with the public interest for purposes of paragraph (1)(A).
								(3)Requests for
 waiversA recipient of assistance under a section specified in subsection (b)(1) seeking a waiver under paragraph (1) of this subsection shall submit to the President a request for the waiver in such form and containing such information as the President may require.
								(d)Waiver
				requirements
								(1)Public
				notification of and opportunity for comment on request for a waiver
									(A)In
 generalIf the President receives a request for a waiver under subsection (c), the President shall provide notice of and an opportunity for public comment on the request at least 30 days before making a finding based on the request.
									(B)Notice
 requirementsA notice provided under subparagraph (A) shall—
 (i)include the information available to the President concerning the request, including whether the request is being made under subparagraph (A), (B), or (C) of subsection (c)(1); and
 (ii)be provided by electronic means, including on the official public Internet site of the President.
										(2)Detailed
 justification in Federal RegisterIf the President issues a waiver under subsection (c), the President shall publish in the Federal Register a detailed justification for the waiver that—
 (A)addresses the public comments received under paragraph (1)(A); and
 (B)is published before the waiver takes effect.
									(3)Annual
 reportNot later than February 1 of each year beginning after the date of enactment of the Invest in American Jobs Act of 2015, the President, acting through the Administrator of the Federal Emergency Management Agency, shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that—
 (A)specifies each project with respect to which the President issued a waiver under subsection (c) during the preceding calendar year;
 (B)identifies the country of origin and product specifications for steel, iron, or manufactured goods acquired pursuant to each waiver under subsection (c) issued by the President during the preceding calendar year;
 (C)summarizes the monetary value of contracts awarded pursuant to each such waiver;
 (D)provides the justification for each such waiver, including the specific law, treaty, or international agreement under which the waiver was granted;
 (E)summarizes the funds expended on—
 (i)steel, iron, and manufactured goods produced in the United States for projects with respect to which the Buy America requirement under this section applied during the preceding calendar year; and
 (ii)steel, iron, and manufactured goods produced outside the United States for projects with respect to which the President issued a waiver under subsection (c) during the preceding calendar year; and
 (F)provides an employment impact analysis of the cumulative effect of all waivers under subsection (c) issued by the President during the preceding calendar year on manufacturing employment in the United States.
									(e)State
 requirementsThe President may not impose a limitation or condition on assistance provided under a section specified in subsection (b)(1) that restricts—
 (1)a State from imposing requirements that are more stringent than those imposed under this section with respect to limiting the use of articles, materials, or supplies mined, produced, or manufactured in foreign countries for projects carried out with such assistance; or
 (2)any recipient of such assistance from complying with such State requirements.
								(f)Intentional
 violationsPursuant to procedures established under subpart 9.4 of chapter 1 of title 48, Code of Federal Regulations (or successor regulations), a person shall be ineligible to receive a contract or subcontract funded with amounts made available to carry out a section specified in subsection (b)(1) if the President, the head of any department, agency, or instrumentality of the United States, or a court determines that such person intentionally—
 (1)affixed a label bearing a Made in America inscription, or any inscription with the same meaning, to any steel, iron, or manufactured goods that—
 (A)were used in a project to which this section applies; and
 (B)were not produced in the United States; or
 (2)represented that any steel, iron, or manufactured goods were produced in the United States that—
 (A)were used in a project to which this section applies; and
 (B)were not produced in the United States.
									(g)Consistency with
				international agreements
								(1)In
 generalThis section shall be applied in a manner that is consistent with United States obligations under international agreements.
								(2)Treatment of
 foreign countries in violation of international agreementsThe President shall prohibit the use of steel, iron, and manufactured goods produced in a foreign country in a project funded with amounts made available to carry out a section specified in subsection (b)(1), including any project for which the President has issued a waiver under subsection (c), if the President, in consultation with the United States Trade Representative, determines that the foreign country is in violation of the terms of an agreement with the United States by discriminating against steel, iron, or manufactured goods that are produced in the United States and covered by the agreement.
								(h)Emergency
 waiverNotwithstanding any other provision of this section, the President may waive the applicability of this section, in whole or in part, in an emergency..
				(b)Review of
 nationwide waiversNot later than 1 year after the date of enactment of this Act, and at least every 5 years thereafter, the President shall review each standing nationwide waiver issued under section 707 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (as added by this section) to determine whether continuing such waiver is necessary.
				(c)Repeal of Buy
 America requirementsSection 306 of the Disaster Mitigation Act of 2000 (42 U.S.C. 5206) is repealed.
				204.Bridges over
			 navigable waters Buy America provisions
				(a)In
 generalThe Act of June 21, 1940 (33 U.S.C. 511 et seq.) (commonly known as the Truman-Hobbs Act), is amended by adding at the end the following:
					
						14.Buy America
 (a)Definition of produced in the United StatesIn this section, the term produced in the United States means, with respect to iron and steel, produced in a manner in which all manufacturing processes, including the application of coatings, occurs in the United States, other than a metallurgical process involving the refinement of steel additives.
							(b)Domestic source
				requirement for steel, iron, and manufactured goods
								(1)In
 generalNotwithstanding any other provision of law, amounts made available to carry out this Act may not be used, in whole or in part, for a project for the alteration of a bridge unless the steel, iron, and manufactured goods used for the project are produced in the United States.
 (2)ScopeThis section applies to all contracts for a project carried out within the scope of the applicable finding, determination, or decision under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), regardless of the funding source of those contracts, if at least 1 contract for the project is funded with amounts made available to carry out this Act.
								(c)Exceptions
								(1)Issuance of
 waiversThe Secretary may waive the requirements of subsection (b) only if the Secretary finds that—
 (A)applying subsection (b) would be inconsistent with the public interest, as determined in accordance with the regulations required under paragraph (2);
 (B)the steel, iron, or manufactured goods required for a project are not produced in the United States—
 (i)in sufficient and reasonably available quantities; or
 (ii)to a satisfactory quality; or
 (C)the use of steel, iron, and manufactured goods produced in the United States for a project will increase the total cost of the project by more than 25 percent.
 (2)RegulationsNot later than 1 year after the date of enactment of this section, the Secretary shall issue regulations establishing the criteria that the Secretary shall use to determine whether the application of subsection (b) is inconsistent with the public interest for purposes of paragraph (1)(A).
								(3)Requests for
 waiversA recipient of assistance under this Act seeking a waiver under paragraph (1) shall submit to the Secretary a request for the waiver in such form and containing such information as the Secretary may require.
								(d)Waiver
				requirements
								(1)Public
				notification of and opportunity for comment on request for a waiver
									(A)In
 generalIf the Secretary receives a request for a waiver under subsection (c), the Secretary shall provide notice of and an opportunity for public comment on the request at least 30 days before making a finding based on the request.
									(B)Notice
 requirementsA notice provided under subparagraph (A) shall—
 (i)include the information available to the Secretary concerning the request, including whether the request is being made under subparagraph (A), (B), or (C) of subsection (c)(1); and
 (ii)be provided by electronic means, including on the official public Internet site of the department in which the Coast Guard is operating.
										(2)Detailed
 justification in Federal registerIf the Secretary issues a waiver under subsection (c), the Secretary shall publish in the Federal Register a detailed justification for the waiver that—
 (A)addresses the public comments received under paragraph (1)(A); and
 (B)is published before the waiver takes effect.
									(3)Annual
 reportNot later than the first February 1 after the date of enactment of this section and not later than each February 1 thereafter, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that—
 (A)specifies each project with respect to which the Secretary issued a waiver under subsection (c) during the preceding calendar year;
 (B)identifies the country of origin and product specifications for steel, iron, or manufactured goods acquired pursuant to each waiver under subsection (c) issued by the Secretary during the preceding calendar year;
 (C)summarizes the monetary value of contracts awarded pursuant to each waiver;
 (D)provides the justification for each waiver, including the specific law, treaty, or international agreement under which the waiver was granted;
 (E)summarizes the amounts expended on—
 (i)steel, iron, and manufactured goods produced in the United States for projects with respect to which the Buy America requirement under this section applied during the preceding calendar year; and
 (ii)steel, iron, and manufactured goods produced outside the United States for projects with respect to which the Secretary issued a waiver under subsection (c) during the preceding calendar year; and
 (F)provides an employment impact analysis of the cumulative effect of all waivers under subsection (c) issued by the Secretary during the preceding calendar year on manufacturing employment in the United States.
									(e)State
 requirementsThe Secretary may not impose a limitation or condition on assistance provided under this Act that restricts—
 (1)a State from imposing requirements that are more stringent than those imposed under this section with respect to limiting the use of articles, materials, or supplies mined, produced, or manufactured in foreign countries for projects carried out with such assistance; or
 (2)any recipient of such assistance from complying with the State requirements referred to in paragraph (1).
								(f)Intentional
 violationsPursuant to procedures established under subpart 9.4 of chapter 1 of title 48, Code of Federal Regulations (or successor regulations), a person shall be ineligible to receive a contract or subcontract funded with amounts made available under this Act if the Secretary, the head of any department, agency, or instrumentality of the United States, or a court determines that the person intentionally—
 (1)affixed a label bearing a Made in America inscription, or any inscription with the same meaning, to any steel, iron, or manufactured goods that—
 (A)were used in a project to which this section applies; and
 (B)were not produced in the United States; or
 (2)represented that any steel, iron, or manufactured goods were produced in the United States that—
 (A)were used in a project to which this section applies; and
 (B)were not produced in the United States.
									(g)Consistency with
				international agreements
								(1)In
 generalThis section shall be applied in a manner that is consistent with United States obligations under international agreements.
								(2)Treatment of
 foreign countries in violation of international agreementsThe Secretary shall prohibit the use of steel, iron, and manufactured goods produced in a foreign country in a project funded with amounts made available under this Act, including any project for which the Secretary has issued a waiver under subsection (c), if the Secretary, in consultation with the United States Trade Representative, determines that the foreign country is in violation of the terms of an agreement with the United States by discriminating against steel, iron, or manufactured goods that are produced in the United States and covered by the agreement.
								(h)Emergency
 waiverNotwithstanding any other provision of this section, the Secretary may waive the applicability of this section, in whole or in part, in an emergency..
				(b)Review of
 nationwide waiversNot later than 1 year after the date of enactment of this Act, and at least every 5 years thereafter, the Secretary of the department in which the Coast Guard is operating shall review each standing nationwide waiver issued under section 14 of the Act of June 21, 1940 (as added by this section), to determine whether continuing the waiver is necessary.